48902DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10536405. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. 10536405 recite an obvious variant of claims 1-10 of the instant application. 
For example, claim 1 of the instant application recites a method for processing messages sent to a recipient over communication channels, the method comprising a series of steps. Claim 1 of the U.S. Patent No. 10536405 recites a computer program product for processing messages sent to a recipient over communication channels, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for performing the same steps of the method in claim 1 of the instant application.
Regarding claim 1, Claim 1 of U.S. Patent No. 10536405 a method for processing messages sent to a recipient over communication channels, the 2method comprising:  

5receiving a message directed to said recipient; (Claim 1: receiving a message directed to said recipient.)
6identifying a first communication channel from said list of registered communication 7channels used to send said message, wherein said first communication channel is not currently 8being used by said recipient; (Claim 1: identifying a first communication channel from said list of registered communication channels used to send said message, wherein said first communication channel is not currently being used by said recipient.)
9determining contact information of a sender of said message using said first 10communication channel; (Claim 1: determining contact information of a sender of said message using said first communication channel.)
11identifying a second communication channel from said list of registered communication 12channels currently being used by said recipient; (Claim 1: identifying a second communication channel from said list of registered communication channels currently being used by said recipient.)
13analyzing contact information of users who have previously communicated with said 14recipient using said second communication channel; (Claim 1: analyzing contact information of users who have previously communicated with said recipient using said second communication channel.)

17marking said message with an identifier of said sender and an identifier of said first 18communication channel by inserting said identifier of said sender and said identifier of said first 19communication channel into said message; and (Claim 1: marking said message with an identifier of said sender and an identifier of said first communication channel by inserting said identifier of said sender and said identifier of said first communication channel into said message.)
20sending said marked message to said recipient using said second communication channel. (Claim 1: sending said marked message to said recipient using said second communication channel.)

Claim 2 of U.S. Patent No. 10536405 teach claim 2 of the instant application. Claim 3 of U.S. Patent No. 10536405 teach claim 3 of the instant application. Claim 4 of U.S. Patent No. 10536405 teach claim 4 of the instant application. Claim 5 of U.S. Patent No. 10536405 teach claim 5 of the instant application. Claim 6 of U.S. Patent No. 10536405 teach claim 6 of the instant application. Claim 7 of U.S. Patent No. 10536405 teach claim 7 of the instant application. Claim 8 of U.S. Patent No. 10536405 teach claim 8 of the instant application. Claim 9 of U.S. Patent No. 10536405 teach claim 9 of the instant application. Claim 10 of U.S. Patent No. 10536405 teach claim 10 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.